Name: Commission Regulation (EEC) No 2703/92 of 16 September 1992 adapting the conversion rates to be applied in agriculture fixed by Council Regulation (EEC) No 1678/85
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 272/66 Official Journal of the European Communities 17. 9. 92 COMMISSION REGULATION (EEC) No 2703/92 of 16 September 1992 adapting the conversion rates to be applied in agriculture fixed by Council Regulation (EEC) No 1678/85 of Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the appli ­ cation of the arrangements for the automatic dismantling of negative monetary compensatory amounts (*), as last amended by Regulation (EEC) No 3137/91 (6), new agri ­ cultural conversion rates must be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Articles 6 (2) and 6a (2) thereof, Whereas the agricultural conversion rates currently appli ­ cable were fixed by Council Regulation (EEC) No 1678/85 (3), as last amended by Commission Regulation (EEC) No 1380/92 (4) ; Whereas, where the currency exchange rates are realigned within the European Monetary System, Article 6 of Regu ­ lation (EEC) No 1677/85 stipulates that, under the proce ­ dure laid down in Article 12 of that Regulation, the Member States' agricultural conversion rates must be adapted in such a way as to eliminate, in stages, newly created monetary gaps ; whereas pursuant to Article 6a of that Regulation, the agricultural conversion rate of a Member State for the pigmeat product sector is to be adapted so as to avoid, within certain limits, the applica ­ tion of new monetary compensatory amounts ; Whereas, as a result of the currency realignment of 13 September 1992 and having due regard to the provisions HAS ADOPTED THIS REGULATION : Article 1 Annexes IV, V, VIII and XI to Regulation (EEC) No 1678/85 are hereby replaced by the Annexes hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (&lt;) OJ No L 164, 24. 6. 1985, p. 6. (2) OJ No L 201 , 31 . 7. 1990, p. 9 . J) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 147, 29. 5 . 1992, p. 15 . (0 OJ No L 312, 18 . 11 . 1988 , p. 16. (6) OJ No L 297, 29. 10 . 1991 , p . 17 . 17. 9. 92 Official Journal of the European Communities No L 272/67 ,4iV]V £Ar ANNEX IV GREECE Sector or product Agricultural conversion rates ECU 1 - Dr. .. Applicable until ECU 1 «= Applicable from Milk and milk products 274,609 1 290,577 Beef and veal 274,609 290,577 Sheepmeat and goatmeat 252,121 IlI 266,426 Eggs and poultrymeat and ovalbumin and lactalbumin 274,609 290,577 Fishery products 252,121 liI 266,426 Cereals 274,609 290,577 Rice 274,609 I 290,577 Sugar and isoglucose 274,609 ||\ 290,577 Wine 274,609 ll 290,577 Olive oil 252,121 \ \ 266,426 Colza and rape seed 274,609 II\ 290,577 Sunflower and linseed 274,609 \ 290,577 Soya beans 274,609 290,577 Dried fodder 274,609 290,577 Field beans and peas and sweet lupins 274,609 290,577 Grain legumes 274,609 I 290,577 Flax and hemp 274,609 290,577 Silkworms 274,609 \ 290,577 Cotton Tobacco 274,609 274,609 \  º 16. 9 . 1992 290'577 17. 9. 1992 290,577 Seeds 274,609 290,577 Fruit and vegetables : lll  tomatoes, cucumbers, courgettes, aubergines 274,609 \ 290,577  cherries 274,609 I 290,577  apricots, peaches, nectarines, table grapes, cauliflowers 274,609 290,577  cherries preserved in syrup 274,609 290,577  pears, plums, lemons, tinned pine ­ apples 274,609 290,577  broad-leaved (Batavia) endives, processed tomatoes, cabbage lettuce, apples, peaches preserved in syrup, dried figs 274,609 290,577  Williams pears preserved in syrup 274,609 290,577  nuts, locust beans, prunes, dried grapes 274,609 290,577  Clementines, mandarines, satsumas, sweet oranges, artichokes 252,121 266,426  other fruit and vegetables 274,609 290,577 All other products (') 274,609 J 290,577 (') Subject to Article 6a of Regulation (EEC) No 1677/85 in relation to pigmeat. Official Journal of the European Communities 17. 9 . 92No L 272/68 ANNEX V SPAIN Sector or product Agricultural conversion rates ECU 1 - Pta ... 1 Applicable until ECU 1 -Pta ... Applicable from l Milk and milk products 152,069 152,069 Beef and veal 152,069 152,069 I Sheepmeat and goatmeat 150,828 151,475 \ Eggs and poultrymeat and ovalbumin and lactalbumin 150,853 l 151,475 \ Fishery products 151,660 151,660 I Cereals 151,756 l 151,756 I Rice 150,441 151,475 I i Sugar and isoglucose 151,756 151,756 I Wine 149,813 150,558 I Olive oil 149,813 150,558 I Colza and rape seed 150,441 Il 151,475 I i Sunflower and linseed 150,441 Il 151,475 I i Soya beans 150,441 Il 151,475 II Dried fodder 149,813 150,558 I Field beans and peas and sweet lupins 150,441 \ 151,475 I Grain legumes 150,853 \ Il 151,475 II Flax and hemp 149,813 150,558 II Silkworms 149,813 l 150,558 II Cotton 150,853 l  º 16. 9. 1992 151,475 IIli  º 17. 9 . 1992 Tobacco 150,441 \ || 151,475 Seeds 150,441 l I 151,475 II Fruit and vegetables : \ || II  tomatoes, cucumbers, courgettes, aubergines 150,441 \ 151,475 l  cherries 150,441 I 151,475 II  apricots, peaches, nectarines, table grapes, cauliflowers 150,441 \ 151,475 \  cherries preserved in syrup 150,441 I 151,475 II  pears, plums, lemons, tinned pine ­ apples 150,441 \ 151,475 \  broad-leaved (Batavia) endives, processed tomatoes, cabbage lettuce, apples, peaches preserved in syrup, dried figs 150,441 151,475 \  Williams pears preserved in syrup 150,441 I 151,475  nuts, locust beans, prunes, dried grapes 150,441 \ 151,475 l  Clementines, mandarines, satsumas, sweet oranges, artichokes 150,828 \ 151,475 \  other fruit and vegetables 150,441 I 151,475 II All other products (') 150,853 4 151,475 4 (') Subject to Article 6a of Regulation (EEC) No 1677/85 in relation to pigmeat. 17. 9 . 92 Official Journal of the European Communities No L 272/69 ANNEX VIII ITALY Sector or product Agricultural conversion rates ECU 1 - Lit . . . Applicable until ECU 1 - Lit . . . Applicable from Milk and milk products 1 761,45 &gt; 1 793,53 &gt; Beef and veal 1 761,45 I 1 793,53 I Sheepmeat and goatmeat 1 761,45 I 1 793,53 I Eggs and poultrymeat and ovalbumin and lactalbumin 1 761,45 \ 1 793,53 I Fishery products 1 761,45 \ 1 793,53 I Cereals 1 761,45 I 1 793,53 I Rice 1 761,45 I 1 793,53 I Sugar and isoglucose 1 761,45 I 1 793,53 I Wine 1 761,45 I 1 793,53 I Olive oil 1 761,45 I \ 1 793,53 I Colza and rape seed 1 761,45 I \ 1 793,53 I Sunflower and linseed 1 761,45 \ \ 1 793,53 I Soya beans 1 761,45 \ \ 1 793,53 I Dried fodder 1 761,45 \ \ 1 793,53 I Field beans and peas and sweet lupins 1 761,45 \ Il 1 793,53 I Grain legumes 1 761,45 ll 1 793,53 I Flax and hemp 1 761,45 I ll 1 793,53 I Silkworms 1 761,45 \\ 1 793,53 I Cotton 1 761,45  º 16. 9. 1992 1 793,53 ^ 17. 9. 1992 Tobacco 1 761,45 \ ll 1 793,53 I Seeds 1 761,45 Il 1 793,53 I Fruit and vegetables : I Il I  tomatoes, cucumbers, courgettes, aubergines 1 761,45 1 793,53 I  cherries 1 761,45 II 1 793,53 I  apricots, peaches, nectarines, table grapes, cauliflowers 1 761,45 1 793,53 I  cherries preserved in syrup 1 761,45 \ 1 793,53 I  pears, plums, lemons, tinned pine ­ apples 1 761,45 1 793,53 I  broad-leaved (Batavia) endives, processed tomatoes, cabbage lettuce, apples, peaches preserved in syrup, dried figs 1 761,45 1 793,53 \  Williams pears preserved in syrup 1 761,45 1 793,53 I  nuts, locust beans, prunes, dried grapes 1 761,45 1 793,53 I  Clementines, mandarines, satsumas, sweet oranges* artichokes 1 761,45 1 793,53 I  other fruit and vegetables 1 761,45 1 793,53 ll All other products (') 1 761,45 4 1 793,53 - (') Subject to Article 6a of Regulation (BBC) No 1677/85 in relation to pigmeat. No L 272/70 Official Journal of the European Communities 17. 9. 92 ANNEX XI UNITED KINGDOM Agricultural conversion rates Sector or product ECU 1 - £ ... Applicable until ECU 1 - £ ... Applicable from Milk and milk products 0,795423 0,808227 Beef and veal 0,795423 0,808227 Sheepmeat and goatmeat 0,795423 0,808227 Eggs and poultrymeat and ovalbumin and lactalbumin 0,795423 0,808227 Fishery products 0,795423 || 0,808227 Cereals 0,795423 0,808227 Rice 0,795423 0,808227 Sugar and isoglucose 0,795423 0,808227 Wine 0,795423 0,808227 Olive oil 0,795423 0,808227 Colza and rape seed 0,795423 l 0,808227 Sunflower and linseed 0,795423 Il 0,808227 Soya beans 0,795423 0,808227 Dried fodder 0,795423 0,808227 Field beans and peas and sweet lupins 0,795423 Il 0,808227 Grain legumes 0,795423 II 0,808227 I Flax and hemp 0,795423 \ 0,808227 Silkworms 0,795423 Il 0,808227 Cotton 0,795423 d  º 16. 9 . 1992 0,808227 I J  º 17. 9 . 1992 Tobacco 0,795423 \ \ 0,808227 Seeds 0,795423 I 0,808227 Fruit and vegetables : I l  tomatoes, cucumbers, courgettes, aubergines 0,795423 \ 0,808227  cherries 0,795423 I 0,808227  apricots, peaches, nectarines, table grapes, cauliflowers 0,795423 \ 0,808227 \  cherries preserved in syrup 0,795423 \ 0,808227 I  pears, plums, lemons, tinned pine ­ apples 0,795423 \ 0,808227 \  broad-leaved (Batavia) endives, processed tomatoes, cabbage lettuce, apples, peaches preserved in syrup, dried figs 0,795423 0,808227  Williams pears preserved in syrup 0,795423 I 0,808227 l  nuts, locust beans, prunes, dried grapes 0,795423 \ 0,808227  Clementines, mandarines, satsumas, sweet oranges, artichokes 0,795423 \ 0,808227 l  other fruit and vegetables 0,795423 I 0,808227 l All other products (') 0,795423 4 0,808227 J (') Subject to Article 6a of Regulation (EEC) No 1677/85 in relation to pigmeat.